             Case 2:20-cv-01105-JLR Document 38 Filed 08/03/20 Page 1 of 3




 1                                                                      The Honorable James L. Robart
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
        STATE OF WASHINGTON,                                      NO. 2:20-cv-01105-JLR
10
                                     Plaintiff,
11                                                                JOINT REQUEST FOR
                 v.                                               REMOTE ORAL ARGUMENT
12                                                                SETTING
        UNITED STATES DEPARTMENT OF
13      HEALTH AND HUMAN SERVICES;                                NOTED ON MOTION CALENDAR:
        ALEX M. AZAR, in his official capacity as                 AUGUST 14, 2020
14      the Secretary of the United States
        Department of Health and Human Services,
15
                                     Defendants.
16

17          Plaintiff, State of Washington, and Defendants, United States Department of Health and
18   Human Services (HHS) and Alex M. Azar, respectfully submit this Joint Request for Oral
19   Argument Setting in this case, showing the Court as follows:
20          1.        Plaintiff filed this case on July 16, 2020, alleging that a Final Rule implementing
21   Section 1557 of the Affordable Care Act published by Defendants on June 19, 2020 violates the
22   Administrative Procedure Act, 5 U.S.C. § 701 et seq. and the Fifth and Fourteenth Amendments
23   to the United States Constitution. Compl., ECF No. 1.
24          2.        Because the Final Rule is set to take effect on August 18, 2020, id. at ¶ 53,
25   Plaintiff also filed a Motion for Preliminary Injunction to enjoin and stay the Final Rule and
26   requesting oral argument, Pl’s. Mot. for Prelim. Inj., ECF No. 4.


      JOINT REQUEST FOR REMOTE                          1               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
      ORAL ARGUMENT SETTING                                                   800 Fifth Avenue, Suite 2000
      NO. 2:20-cv-01105-JLR                                                       Seattle, WA 98104
                                                                                     (206) 464-7744
             Case 2:20-cv-01105-JLR Document 38 Filed 08/03/20 Page 2 of 3




 1          3.     As a result of the COVID-19 pandemic, the Court is not currently holding
 2   hearings in person, and is instead holding most hearings by video or telephonic conference.
 3          4.     Accordingly, the parties jointly request that the Court schedule any hearing on
 4   Plaintiff’s Motion for Preliminary Injunction to be conducted by remote means, preferably on
 5   August 14, 2020 or August 17, 2020.
 6

 7   DATED this 3rd day of August, 2020.
 8
     Respectfully Submitted,
 9
      ROBERT W. FERGUSON
10    Attorney General
11    s/ Brian Sutherland                                 s/ William K. Lane
      NEAL LUNA, WSBA No. 34085                          WILLIAM K. LANE III
12    MARSHA CHIEN, WSBA No. 47020                       (D.C. Bar # 1034955)
      BRIAN SUTHERLAND, WSBA No. 37969                   Counsel to the Assistant Attorney General
13
      Assistant Attorneys General                        Civil Division
14    Attorneys for Plaintiff State of Washington        U.S. Department of Justice
      Wing Luke Civil Rights Division                    950 Pennsylvania Ave., N.W.
15    Office of the Washington State                     Washington, D.C. 20530
      Attorney General                                   (202) 305-7920
16                                                       william.lane2@usdoj.gov
      800 Fifth Avenue, Suite 2000
17    Seattle, WA 98104-3188
      Phone: (206) 464-7744
18    Neal.Luna@atg.wa.gov
      Marsha.Chien@atg.wa.gov
19    Brian.Sutherland@atg.wa.gov
20

21

22

23

24

25

26


      JOINT REQUEST FOR REMOTE                       2              ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
      ORAL ARGUMENT SETTING                                               800 Fifth Avenue, Suite 2000
      NO. 2:20-cv-01105-JLR                                                   Seattle, WA 98104
                                                                                 (206) 464-7744
            Case 2:20-cv-01105-JLR Document 38 Filed 08/03/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that the service of the foregoing
 4   document will be accomplished via Certified Mail to the following:
 5          U.S. Department of Health and Human Services
            Office of the General Counsel
 6          200 Independence Avenue SW
            Washington, D.C. 20201
 7

 8          Alex M. Azar, U.S. Secretary of Health and Human Services
            U.S. Department of Health and Human Services
 9          200 Independence Avenue SW
            Room 120F
10          Washington, D.C. 20201
11
            Attorney General of the United States
12          United States Department of Justice
            950 Pennsylvania Avenue NW
13          Washington, D.C. 20530-0001
14          Civil-Process Clerk
15          United Sates Attorney’s Office
            Western District of Washington
16          700 Stewart Street, Suite 5220
            Seattle, WA 98101-1271
17

18          DATED this 3rd day of August, 2020.
19

20                                               s/ Anna Alfonso
                                                ANNA ALFONSO
21                                              Legal Assistant
                                                Wing Luke Civil Rights Division
22                                              Office of the Washington State Attorney General
                                                800 Fifth Avenue, Suite 2000
23                                              Seattle, WA 98104
                                                Phone: (206) 464-7744
24                                              anna.alfonso@atg.wa.gov

25

26


      JOINT REQUEST FOR REMOTE                      3              ATTORNEY GENERAL OF WASHINGTON
                                                                             Civil Rights Division
      ORAL ARGUMENT SETTING                                              800 Fifth Avenue, Suite 2000
      NO. 2:20-cv-01105-JLR                                                  Seattle, WA 98104
                                                                                (206) 464-7744
